                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

GEORGE CLAYTON,                                   *

         Plaintiff,                               *

   v.                                             *           Civil Action No. 8:18-cv-03964-PX

ISLAS TRANSPORTATION, LLC,                        *

         Defendant.                     *
                                       ***
                           MEMORANDUM OPINION AND ORDER

         On June 3, 2019, the Court ordered Plaintiff George Clayton to show good why this case

should not be dismissed for failure to comply with the service requirements set forth in Federal

Rule of Civil Procedure 4(m). ECF No. 9.

         Rule 4(m) requires a plaintiff to serve a defendant “within 90 days after the complaint is

filed.” If a defendant has not been served within this time, the Court “must dismiss the action

without prejudice against that defendant.” Fed. R. Civ. P. 4(m). However, if a plaintiff “shows

good cause for the failure, the court must extend the time for service for an appropriate period.”

Id.; Hansan v. Fairfax Cty. Sch. Bd., 405 F. App’x 793, 793–94 (4th Cir. 2010).

         Good cause generally amounts to “the interference of some outside factor [that]

prevented the otherwise-diligent plaintiff from complying with” Rule 4(m). Uzoukwu v. Prince

George’s Cmty. Coll. Bd. of Trs., No. DKC 12-3228, 2013 WL 3072373, at *2 (D. Md. June 17,

2013). To meet this good cause standard, a plaintiff must demonstrate that he exercised

“reasonable diligence in trying to effect service.” Jones v. Sears, Roebuck & Co., No. DKC 15-

3092, 2016 WL 1696557, at *2 (D. Md. Apr. 28, 2016). Inadvertence or carelessness does not

suffice. Burns & Russell Co. of Balt. v. Oldcastle, Inc., 166 F. Supp. 2d 432, 439 n.9 (D. Md.

2001).
       Clayton avers that he attempted to serve Defendant Islas Transportation, LLC (“Islas”) by

hiring a process server, U.S. Fugitive Recovery. ECF No. 10 at 1. According to the affidavit of

attempted service, U.S. Fugitive Recovery tried to serve Islas eleven times, beginning within two

weeks of when the lawsuit was filed. ECF No. 10-1 at 1. U.S. Fugitive Recovery represents that

it has identified additional information on Islas’ resident agent, which should permit it to

effectuate service within 30 days. Id. at 2. Given these efforts, Clayton has exercised reasonable

diligence in trying to effect service. See Joe Hand Promotions, Inc. v. Novak, No. 2:12-cv-

00249-PMD, 2012 WL 5077578, at *3 (D.S.C. Oct. 18, 2012). Thus, Clayton has demonstrated

good cause to extend the time for service.

       Accordingly, it is this 18th day of June 2019, by the United States District Court for the

District of Maryland, ORDERED that Plaintiffs serve Defendants within 30 days from the date

of this Memorandum Opinion and Order.



6/18/2019                                                            /S/
Date                                                          Paula Xinis
                                                              United States District Judge




                                                 2
